Appeal by defendant from a judgment of the County Court, Orange County, rendered October 21, 1975, convicting him of burglary in the second degree, upon his plea of guilty, and imposing an indeterminate sentence of imprisonment with a maximum of 15 years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to an indeterminate term of imprisonment with a maximum of five years. As so modified, judgment affirmed. In our opinion, the sentence was excessive to the extent indicated herein. Latham, J. P., Shapiro, Hawkins and Suozzi, JJ., concur.